DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite an apparatus/method for optimizing an objection of a resource system which is merely an abstract collection of processes, models, and generic modules, the generic computer structures capable of performing such a function. This judicial exception is not integrated into a practical application because there is no recitation of a physical construct or a manner in which the data is used to produce a physical effect. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims lack any physical structures recited with a degree of specificity beyond a generic computer processor.  The claims not rejected under 35 USC 101 (Claim 11) should provide guidance to the applicant as to what would amount to significantly more as it pertains to the system claims, including but not limited to, the inclusion of physical systems which the optimization interacts with and includes physical structures to preform said functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosmala et al., U.S. Patent Publication 2007/0271077, hereinafter referred to as Kosmala.
Regarding Claim 1, Kosmala discloses an optimization apparatus for optimizing an objective function of a resource production system (wellbore production, Paragraph 0001), comprising:
An analytical model of the source production system configured to receive data from the resource production system (reservoir model 12 is designed to receive data related to the reservoir, well data, and production data, Paragraph 0055), the analytical model comprising a reservoir model (Paragraph 0055), a plurality of well models coupled to the reservoir model (multiple wellbores are modeled as part of the overall system, Paragraph 0057), and a surface pipeline model coupled to the plurality of well models wherein the plurality of well models comprises a first set of segments associated with a first set of operating parameters (the models may integrate pipeline physical data which connects multiple wellbore to a surface system as seen in Figures 4/5, Paragraphs 0034, 0056, 0057); and
An optimization module configured to vary a set of variable parameters of the analytical model and satisfy a set of pre-determined constraints to optimize an objection function of the resource production system, wherein running the optimization includes calculating pressure of each of the first set of segments based on the analytical model (the controller 10 is designed to optimize the reservoir 
Additionally, Examiner notes that the claim provides very little physical limitation related to the optimization apparatus, and largely presents black box model and modules designed to carry out a specific function.  As the claim is directed to an apparatus, and not a method, any system which is capable of performing the recited function would read on the claim, such that even some generic optimization and modeling systems would read on the generic limitations presented herein.
Regarding Claim 2, Kosmala further discloses that the objection function comprises an output of the resource production system (i.e. the amount of oil produced is maximized, Paragraph 0083). 
Regarding Claim 3, Kosmala further discloses that the set of pre-determined constraints comprises a minimum and maximum threshold of the objection function (as the controller is used to maximize the oil production based on the physical manipulation of systems, primarily valves, to achieve a desired production rate, such a controlled actuation necessarily includes minimum and maximum actuation of the valves to achieve the desired production quantity, Paragraphs 0083, 0084).
Regarding Claim 4, Kosmala further discloses that the first set of operating parameters comprises a set of pump drive parameters and the set of variable parameters comprises a set of flow rates (the controller uses the models and actuates pumps/valves to achieve the desired production including flowline management and pump speed, Paragraphs 0083-0085), the optimization module calculates the pressure of each of the first set of segments based on the analytical model with the set of flow rates, and calculates the first set of operating parameters based on the calculated pressures and the model of each of the first segments (the controller takes data and optimizes the reservoir and well network models to achieve a desired flow rate/pump speed to maximize production, Paragraphs 0081-0085).
Claim 5, Kosmala further discloses that the plurality of well models comprise a second set of segments associated with a second set of operating parameters, the set of variable parameters comprises a set of flow rates associated with the plurality of well models and the second set of operating parameters (in the absence of a more explicit recitation of the manner in which the first and second segments are differentiated, it is noted that the process of defining different segments of the wellbore and/or the same segments at different times, the controller optimizing the reservoir and well networks models for multiple wells would include first and second flow rate optimization, Paragraphs 081-0085).
Regarding Claim 6, Kosmala further discloses that the optimization module calculates the pressures of each of the first set of segments based on the analytical model with the set of flow rates and the second set of operating parameters, and calculates the first set of operating parameters based on the calculated pressures and the model of each of the first set of segments (the controller optimization is used to control the flow rate and production of oil from the wellbores and segments thereof based on calculated pressures in the wellbore as part of the reservoir/well network model, Paragraphs 0055, 0056, 0081-0085).
Regarding Claim 7, Kosmala further discloses that the first set of segments comprises a set of pumps and the second set of segments comprises a set of chokes, or vice versa (in so far as the data collection includes collected data from both pumps and chokes for the wellbores, the selection of first and second segments is effectively arbitrary, Paragraphs 0056-0059).
Regarding Claim 8, Kosmala further discloses that the optimization module comprises:
An analyzing unit configured to receive a feasible set of flow rates and calculate the first set of operating parameters based on the model of each of the segments (Paragraphs 0056-0059, 0081-0085);
An optimizing unit configured to vary a set of flow rates associated with the plurality of well models to obtain the feasible set of flow rates and provide the feasible flow rates to the analyzing unit 
An invoking unit configured to iteratively invoke the analyzing unit and optimizing unit until a termination criterion is met (the system may use a local stochastic search algorithm, LSS, which allows the controller to iteratively process data until it indicated the optimization results in a convergence, Paragraphs 0074, 0075).
Regarding Claim 9, Kosmala further discloses that the analytical model comprises a fluid property model and a fluid commingling model associated with at least one of the reservoir model (as part of the well networking and reservoir modeling, such models include fluid flow mixing in the wellbores and surface processing facilities, Paragraphs 0003, 0081-0085), the plurality of well models and the surface pipeline model (Paragraphs 0003, 0055), and the pressure of each of the first set of segments are calculated based on the analytical model with a set of flow rates associated with the plurality of well models, the surface pipeline model, and the fluid commingling model, and the fluid property model (as the models are designed to predict and adjust flow rates in the wellbore and surface system using calculated pressure, such a function is implicit in the controller optimization of the reservoir and wellbore network modeling, Paragraphs 0055, 0056, 0081-0085).
   Regarding Claim 10, Kosmala discloses an optimization method for optimizing an objection function of a resource production system, the method comprising:
Establishing an analytical model of the resource production system for receiving data from the resource production system, the analytical model comprises a reservoir model (12), a plurality of well models and a surface pipeline model (as part of the well network model, Paragraphs 0055-0059), wherein the plurality of well models comprise a first set of segments associated with a first set of 
Varying a set of variable parameters of the analytical model and satisfying a set of pre-determined constraints to optimize an objective function of the resource production system (i.e. maximizing oil production from the wellbore, Paragraph 0066), wherein running the optimization includes calculating pressure of each of the first segments based on the analytical model (the reservoir and well network models are used with the controller to change and optimize the operation of wellbore service equipment to improve production rates, the controller can adjust valve positions, pump speed, flow line management, and other properties, Paragraphs 0081-0085).
Regarding Claim 11, Kosmala discloses an optimization system for a resource production system comprising a plurality of wells, the system comprising:
A well management system configured to communicate with a plurality of wells (as seen in Figures 4/5, a surface system is connected to a branching path with multiple wellbores, Paragraphs 0057-0059); and
An optimization apparatus configured to communicate with the well management system (generically computer system 60, Paragraph 0062), the optimization apparatus comprising:
An analytical model of the source production system configured to receive data from the resource production system (reservoir model 12 is designed to receive data related to the reservoir, well data, and production data, Paragraph 0055), the analytical model comprising a reservoir model (Paragraph 0055), a plurality of well models coupled to the reservoir model (multiple wellbores are modeled as part of the overall system, Paragraph 0057), and a surface pipeline model coupled to the plurality of well models wherein the plurality of well models comprises a first set of segments associated with a first set of operating parameters (the models 
An optimization module configured to vary a set of variable parameters of the analytical model and satisfy a set of pre-determined constraints to optimize an objection function of the resource production system, wherein running the optimization includes calculating pressure of each of the first set of segments based on the analytical model (the controller 10 is designed to optimize the reservoir and well network models so as to achieve a desired production profile from the wellbores, Paragraphs 0065, 0083);
	Wherein, the optimization module provides a result of the optimization to the well management system, and the well management system communicates with the plurality of wells to perform a production optimization based on the result of the optimization (Paragraphs 0081-0085).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Atencio et al., U.S. Patent Publication 2007/0175640, teaches the use of a multi well control and optimization system which includes flow measurement and control devices coupled to a central processor.
Busby et al., U.S. Patent 8,392,164, teaches the use of a wellbore reservoir modeling and optimization system based on statistical analysis.
Faur et al., U.S. Patent 7,099,780, teaches the use of a downhole reservoir modeling system for wellbore production, using volumetric analysis.
Rowan et al., U.S. Patent 7,640,149, teaches the use of a wellbore modeling system using simulation to predict production constraints.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676